

EXHIBIT 10.19
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of March 28, 2007, by and among NextWave Wireless Inc., a Delaware
corporation (the “Company”), and each of the purchasers listed on Schedule 1
attached hereto (collectively, the “Purchasers” and individually, a
“Purchaser”).
 
RECITALS
 
WHEREAS, in connection with the transactions contemplated hereby, the Company
has authorized the creation of a new series of preferred stock designated as
Series A Senior Convertible Preferred Stock, par value $0.001 per share (the
“Series A Senior Preferred Stock”), of the Company by filing a Certificate of
Designation, Preferences and Rights of the Series A Senior Convertible Preferred
Stock of NextWave Wireless Inc. in the form attached hereto as Exhibit A (the
“Certificate of Designations”) with the office of the Secretary of State of the
State of Delaware, in accordance with the General Corporation Law of the State
of Delaware, which Series A Senior Preferred Stock shall be convertible into
shares of common stock, par value $.001 per share, of the Company (the “Common
Stock”) in accordance with the terms of the Certificate of Designations;
 
WHEREAS, on the terms and subject to the conditions set forth herein, the
Company desires to issue and sell to the Purchasers, and each Purchaser desires
to purchase and acquire from the Company that number of shares of Series A
Senior Preferred Stock set forth opposite the Purchaser’s name on Schedule 1
(the “Purchased Shares”);
 
WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (as amended or modified
from time to time, the "Registration Rights Agreement"), pursuant to which the
Company has agreed to provide certain registration rights with respect to the
shares of Common Stock issuable upon conversion thereof (the “Conversion
Shares”) under the Securities Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  AGREEMENT TO PURCHASE AND SELL PREFERRED SHARES.
 

--------------------------------------------------------------------------------


 
(a)  Authorization. The Company’s Board of Directors has authorized the issuance
and sale, pursuant to the terms and conditions of this Agreement, of up to
355,000 shares of Series A Senior Preferred Stock.
 
(b)  Agreement to Purchase and Sell Securities. Subject to the terms and
conditions of this Agreement, at the Closing (as defined below), each Purchaser
severally and not jointly agrees to purchase, and the Company agrees to sell and
issue to each Purchaser, that number of Purchased Shares set forth opposite such
Purchaser’s name on Schedule 1. The purchase price of each Purchased Share (the
“Per Share Price”) shall be $1,000.00.
 
(c)  Use of Proceeds. The Company intends to apply the net proceeds from the
sale of the Purchased Shares for working capital and general corporate purposes
as determined by the Company from time to time, and not for the redemption or
repurchase of any of its equity securities, except in connection with an
acquisition of assets or securities by the Company not for capital raising
purposes.
 
(d)  Obligations Several Not Joint. The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement, the Registration Rights
Agreement, the Certificate of Designations and the other agreements, instruments
and documents contemplated hereby and thereby (collectively, the “Transaction
Documents”) . The decision of each of the Purchasers to purchase the Purchased
Shares pursuant to this Agreement has been made by such Purchaser independently
of any other Purchaser. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Purchaser
shall be entitled to independently protect and enforce such Purchaser’s rights,
including, without limitation, the rights arising out of this Agreement and any
of the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
(e)  Tax Treatment. The Parties intend that the Series A Senior Preferred Stock
not constitute “preferred stock” within the meaning of Section 305 of the
Internal Revenue Code of 1986, as amended (“Code”), and the Treasury regulations
thereunder.
 
2.  CLOSING.
 
(a)  Closing. The completion of the purchase and sale of the Purchased Shares
shall take place at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue,
New York, New York, at 9:00 a.m., local time, not later than five (5) Business
Days following the date of the execution of this Agreement, or at such other
time and place as the Company and Purchasers representing a majority of the
Purchased Shares mutually agree upon (which time and place are referred to in
this Agreement as the “Closing”). At the Closing, the Company shall, against
delivery of full payment for the Purchased Shares by wire transfer of
immediately available funds in accordance with the wire transfer instructions
attached hereto as Exhibit C, authorize its transfer agent to either issue to
each Purchaser via the Depository Trust Company’s DWAC system to the account of
each Purchaser’s broker the number of Purchased Shares set forth opposite the
appropriate Purchaser’s name on Schedule 1 hereto or issue to each Purchaser one
or more stock certificates (the “Certificates”) registered in the name of each
Purchaser (or in such nominee name(s) as designated by such Purchaser in the
Stock Certificate Questionnaire attached hereto as Appendix I (the “Stock
Certificate Questionnaire”)), representing the number of Purchased Shares set
forth opposite the appropriate Purchaser’s name on Schedule 1 hereto, and
bearing the legend set forth in Section 4(i) herein. Closing documents may be
delivered by facsimile. The date of the Closing is referred to herein as the
“Closing Date.”
 
2

--------------------------------------------------------------------------------


 
(b)  For purposes of this Agreement, “Business Day” means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York are authorized or required
by law or other governmental action to close, “Disclosure Letter” means the
disclosure schedule delivered by the Company to the Purchasers on the date
hereof and attached as Exhibit D and “SEC Reports” means Company’s schedules,
forms, statements and other documents filed with the SEC prior to the date
hereof.
 
3.  REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE COMPANY. The
Company hereby represents and warrants to each Purchaser, as of the date hereof
and as of the Closing Date, and agrees as follows:
 
(a)  Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all corporate power and authority required to (i) own,
lease, license, operate and occupy its assets and properties and to carry on its
business as presently conducted and as proposed to be conducted and (ii) enter
into this Agreement and the other Transaction Documents (as defined below), and
to consummate the transactions and perform the obligations contemplated hereby
and thereby. The Company is duly qualified or authorized, as the case may be, to
do business and is in good standing in every jurisdiction in which its ownership
or leasing of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect As
used in this Agreement, “Material Adverse Effect” means a material adverse
effect on the business, properties, prospects, assets, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries (as
defined in Section 3(c) below) taken as a whole or a material impairment of the
enforceability of, or the ability to perform or consummate the transactions
contemplated by, this Agreement or the other Transaction Documents.
 
(b)  Capitalization. The capitalization of the Company as of the date hereof and
as of the Closing Date is as follows:
 
(i)  The authorized capital stock of the Company consists of (A) four hundred
million (400,000,000) shares of Common Stock, of which 84,470,085 are issued and
outstanding as of the date hereof and (except as may have been issued pursuant
to the exercise of options and warrants existing as of the date hereof) as of
the Closing Date, 4,110,382 are reserved for issuance upon the exercise of
warrants issued pursuant to that certain Warrant Agreement, dated July 17, 2006,
among the Company and the holders listed on Schedule I thereto, and as of the
Closing Date 32,126,697 will be reserved for issuance as Conversion Shares and
(B) twenty-five million (25,000,000) shares of preferred stock (“Preferred
Stock”), of which as of the Closing Date 355,000 shares will be designated as
Series A Senior Convertible Preferred Stock, par value $0.001 per share, of
which as of the date hereof none are issued and outstanding and on the Closing
Date 355,000 will be issued and outstanding. All of the issued and outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid, and nonassessable, and were not issued in violation of any
preemptive rights or any federal or state securities laws.
 
3

--------------------------------------------------------------------------------


 
(ii)  Except as set forth in the SEC Reports and except as contemplated by this
Agreement, there are (A) no authorized or outstanding securities, rights
(preemptive or other), subscriptions, calls, commitments, warrants, options, or
other agreements that give any Person the right to purchase, subscribe for, or
otherwise receive or be issued capital stock of the Company or any security
convertible into or exchangeable or exercisable for capital stock of the
Company, (B) no outstanding debt or equity securities of the Company that upon
the conversion, exchange, or exercise thereof would require the issuance, sale,
or transfer by the Company of any new or additional capital stock of the Company
(or any other securities of the Company which, whether after notice, lapse of
time, or payment of monies, are or would be convertible into or exchangeable or
exercisable for capital stock of the Company), (C) no agreements or commitments
obligating the Company to repurchase, redeem, or otherwise acquire capital stock
or other securities of the Company or its Subsidiaries, and (D) no outstanding
or authorized stock appreciation rights, phantom stock, stock rights, or other
equity-based interests in respect of the Company. The Company has not issued any
voting indebtedness.
 
(iii)  For purposes of this Agreement, “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, governmental authority or other entity.
 
(c)  Subsidiaries. Except as set forth in Section (c) of the Disclosure Letter,
the Company does not have any subsidiaries (the entities listed in Section (c)
of the Disclosure Letter as the Company’s subsidiaries are referred to herein,
collectively, as the “Subsidiaries” and individually as a “Subsidiary”), and,
except as set forth in Section 3(c) of the Disclosure Letter, the Company does
not own any share capital or obligations of, or any other interest (including
any equity or partnership interest) in, any Person. Each of the Subsidiaries is
duly organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization. Each of the Subsidiaries has
full power and authority to own, lease, license, operate and occupy its assets
and properties and to conduct its business as presently conducted or proposed to
be conducted and is registered or qualified to do business and in good standing
in every jurisdiction in which its ownership or leasing of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. There are no outstanding or authorized
options, warrants, purchase rights, conversion rights, exchange rights, or other
contracts or commitments that could require any of such Subsidiaries to
repurchase, redeem, sell, transfer, or otherwise dispose of any ownership
interests in such Subsidiary.
 
4

--------------------------------------------------------------------------------


 
(d)  Due Authorization. All corporate actions on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution,
delivery of and performance of all obligations of the Company under this
Agreement and the other Transaction Documents, and the authorization, issuance,
reservation for issuance and delivery of all of the Purchased Shares being sold
under this Agreement and the Conversion Shares have been taken; no further
consent or authorization of the Company, the Board or its stockholders is
required (including with respect to NASD Rule 4350(i)(1)(D)), and this Agreement
and the other Transaction Documents have been duly executed and delivered by the
Company and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except (i) as may
be limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or (2) the effect of rules of law governing the availability of
equitable principles of general application, or (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.
 
(e)  Valid Issuance of Purchased Shares. The Purchased Shares will be, upon
payment therefor by the Purchasers in accordance with this Agreement, and the
Conversion Shares will be, if and when issued in accordance with the terms of
the Purchased Shares, duly authorized, validly issued, fully paid and
non-assessable, free from all liens, claims and encumbrances, as the case may
be, and will not be subject to any pre-emptive rights or similar rights which
shall not have been duly waived at the time of, and with respect to, the
issuance of the Purchased Shares and the Conversion Shares. No co-sale right,
right of first refusal, pre-emptive right or other similar rights exist with
respect to the Purchased Shares and the Conversion Shares or the issuance and
sale thereof.
 
(f)  Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the offer and
issuance of the Purchased Shares and the Conversion Shares is exempt from the
registration and prospectus delivery requirements of the Securities Act. Neither
the Company, nor any of its Subsidiaries or affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising, including but not limited to, advertisement, articles notices or
other communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising, in
connection with the offer and sale of the Purchased Shares and the Conversion
Shares.
 
(g)  No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the Securities Act or cause the offering of the Purchased
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Nasdaq (as defined
below). None of the Company, its Subsidiaries, their affiliates and any Person
acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Purchased
Shares or the Conversion Shares under the Securities Act or cause the offering
of the Purchased Shares to be integrated with other offerings.
 
5

--------------------------------------------------------------------------------


 
(h)  Rule 144A. The Series A Senior Preferred Stock satisfies the requirements
set forth in Rule l44A(d)(3) under the Securities Act.
 
(i)  Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority or self regulatory agency
on the part of the Company or any Subsidiary thereof is required in connection
with the issuance of the Purchased Shares or the Conversion Shares to the
Purchasers or their assignees permitted under Section 4(j), or the consummation
of the other transactions contemplated by the Transaction Documents, except (i)
such filings as have been made prior to the date hereof, (ii) the filings under
applicable securities laws required to comply with the Company’s registration
obligations under Section 5 of this Agreement and under the Registration Rights
Agreement, (iii) the filing of a notification form with The Nasdaq Stock Market
within five days after the Closing Date and (iv) such additional post-Closing
filings as may be required to comply with applicable state and federal
securities laws and the listing requirements of the Nasdaq Global Market
(“Nasdaq”).
 
(j)  Non-Contravention. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including issuance of the Purchased Shares and the Conversion Shares), do not
(i) contravene, conflict with or result in a violation of the Amended and
Restated Certificate of Incorporation of the Company (the “Certificate of
Incorporation”) or other organizational documents of the Company or any
Subsidiary; (ii) constitute or result in a violation of any provision of any
federal, state, local or foreign law, rule, regulation, order or decree
applicable to the Company or any Subsidiary; or (iii) constitute a default or
require any consent under, give rise to any right of termination, cancellation
or acceleration of, or to a loss of any material benefit to which the Company or
any Subsidiary is entitled under, or result in the creation or imposition of any
lien, claim or encumbrance on any asset of the Company or any Subsidiary under,
any material contract (including any Spectrum Lease (as defined in clause (l)
below)) to which the Company or any Subsidiary is a party or any FCC License (as
defined in clause (n) below) or other material permit, license or similar right
relating to the Company or any Subsidiary or by which the Company or any
Subsidiary may be bound or affected, except, in the cases of clause (ii) and
(iii), for such breaches, defaults or violations that would not have a Material
Adverse Effect.
 
(k)  Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, proceeding, claim, arbitration or investigation (“Action”) pending or, to
the Company’s actual knowledge, threatened: (i) against the Company, any
Subsidiary thereof, their activities, properties or assets, or any officer,
director or employee of the Company or any Subsidiary thereof in connection with
such officer’s, director’s or employee’s relationship with, or actions taken on
behalf of, the Company or any Subsidiary thereof, which, either singly or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) that seeks to prevent, enjoin, alter, challenge or delay the
consummation of the transactions contemplated by this Agreement (including the
issuance of the Purchased Shares and the Conversion Shares). The Company is not
a party to nor subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality that
could prevent, enjoin, alter, challenge or delay the consummation of the
transactions contemplated by this Agreement. The U.S. Securities and Exchange
Commission (the “SEC”) has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or the
Securities Act.
 
6

--------------------------------------------------------------------------------


 
(l)  Compliance with Law, Charter Documents and Contracts. Neither the Company
nor any of its Subsidiaries is in violation or default of any provisions of its
Certificate of Incorporation, Bylaws, or other applicable charter documents. The
Company and each of its Subsidiaries are in compliance with all applicable
statutes, laws, rules, regulations and orders of the United States of America
and all states thereof, foreign countries and other governmental bodies and
agencies having jurisdiction over the Company’s or its Subsidiaries’ business or
properties, except for such non-compliance as, either singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary is in default (i) in any material respect
in the payment or performance of any bond, debenture, note or any other evidence
of indebtedness in excess of $7,500,000 or (ii) in the payment or performance of
any other agreement or instrument, including, without limitation, any Spectrum
Lease, to which the Company is a party or by which the Company is bound, except
(in the case of this clause (ii) only) for such defaults as could not, either
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
(m)  SEC Documents.
 
(i)  Reports. The Company has filed all SEC Reports required to be filed by it
with the SEC pursuant to the Securities Act and the reporting requirements of
the Exchange Act and the rules and regulations promulgated thereunder on a
timely basis or has timely filed a valid extension of such time of filing and
has filed any such report prior to the expiration of any such extension. Except
as set forth in Section (m) of the Disclosure Letter, each of the SEC Reports,
as of the respective dates thereof (or, if amended or superseded by a filing or
submission, as the case may be, prior to the Closing Date, then on the date of
such filing or submission, as the case may be), as of the date hereof and as of
the Closing Date, (i) do not contain any untrue statement of a material fact nor
omit to state a material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading and (ii) comply in all material respects with the requirements of the
Securities Act, the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Report.
 
(ii)  Sarbanes-Oxley. Except as set forth in Section (m) of the Disclosure
Letter, the Company is in compliance in all material respects with any
applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder, as amended, that are currently in effect.
 
(iii)  Financial Statements. Except as set forth in Section (m) of the
Disclosure Letter, the consolidated financial statements of the Company included
in the SEC Reports (i) comply in all material respects with the rules and
regulations of the SEC with respect thereto as were in effect at the time of
filing and (ii) present fairly, in accordance with generally accepted accounting
principles in the United States (“U.S. GAAP”), consistently applied, the
financial position of the Company and its Subsidiaries as of the dates indicated
therein, and the results of its operations and cash flows for the periods
therein specified, subject, in the case of unaudited financial statements for
interim periods, to normal, immaterial, year-end audit adjustments
 
7

--------------------------------------------------------------------------------


 
(n)  Intellectual Property. Except as set forth in Section 3(n) of the
Disclosure Letter, the Company and its Subsidiaries own or have valid, binding
and enforceable licenses or other rights to use, free and clear of all liens,
charges, claims, encumbrances, pledges, security interests, defects and other
like charges, all patents, patent rights, inventions, designs, processes, trade
secrets, know-how, trademarks, service marks, trade names, licenses or
copyrights (collectively, “Intellectual Property”), which are necessary to
conduct the businesses of the Company and its Subsidiaries as currently
conducted, except where the failure to own or possess such rights could not
reasonably be expected, either singly or in the aggregate, to have a Material
Adverse Effect. Except as set forth in Section 3(n) of the Disclosure Letter,
the Company has not received any written notice of, and has no actual knowledge
of (i) any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property which, if the subject of an unfavorable
decision, ruling or finding, could reasonably be expected to have a Material
Adverse Effect, or (ii) that any Person is infringing upon or misappropriating,
or has infringed upon or misappropriated any Intellectual Property owned or
licensed by the Company or any Subsidiary, which infringement or
misappropriation could reasonably be expected to have a Material Adverse Effect.
 
(o)  Spectrum Leases; Material Contracts. Subsidiaries of the Company are the
sole owners and holders of all of the leasehold or license interests granted by
each lease, license, agreement or other arrangement to which the Company or any
Subsidiary thereof is now or may hereafter become a party pursuant to which the
Company or any Subsidiary thereof leases, licenses or otherwise acquires or
obtains any rights, whether exclusive or non-exclusive, with respect to radio
frequency specified in any license granted by the Federal Communications
Commission (the “FCC”), in each case, as amended, restated, supplemented or
otherwise modified from time to time (each, a “Spectrum Lease”). Except as would
not have a Material Adverse Effect, (i) each Spectrum Lease is, and on the
Closing Date will be, in full force and effect, constituting valid and binding
obligations of the parties thereto and enforceable in accordance with their
respective terms and (ii) neither the Company nor any Subsidiary thereof has
received any notice that any party to any Spectrum Lease intends to cancel or
terminate any such Spectrum Lease or written notice alleging a material default
thereunder (other than letters of default that have been rescinded or with
respect to defaults that have been cured or waived).
 
(p)  Title. Except as would not have a Material Adverse Effect, the Company and
its Subsidiaries have good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them
which is material to the business of the Company and its Subsidiaries, in each
case free and clear of all liens, encumbrances and defects except as set forth
in Section (o) of the Disclosure Letter and except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Except as would not have a Material Adverse Effect, any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
8

--------------------------------------------------------------------------------


 
(q)  No Material Adverse Change; Absence of Undisclosed Liabilities. Except as
set forth in Section 3(m) of the Disclosure Letter, since the date (the
“Financial Statement Date”) of the most recent financial statements included in
the SEC Reports, no event or change has occurred that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Except as set forth in the financial statements
referred to in Section 3(m) above, since the Financial Statement Date, neither
the Company nor any of its Subsidiaries has incurred any obligations or
liabilities that would be required to be reflected on a balance sheet or the
notes prepared thereto in accordance with U.S. GAAP consistently applied, other
than (i) obligations or liabilities incurred in the ordinary course of business,
(ii) obligations and liabilities incurred in connection with transactions
contemplated hereby and (iii) obligations and liabilities that could not, either
singly or in the aggregate, reasonably be expected to be material to the Company
and its Subsidiaries taken as a whole.
 
 
(r)  Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of the
Company’s direct and indirect Subsidiaries that are owned by the Company or one
of its Subsidiaries.
 
(s)  Spectrum Licenses.
 
(i)  For purposes of this Agreement “FCC License” means any paging, mobile
telephone, specialized mobile radio, microwave, personal communications services
or other license, permit, consent, certificate of compliance, franchise,
approval, waiver or authorization granted or issued by the FCC, including
authorizing or permitting the acquisition, construction or operation of any
system to provide telecommunications services, including, without limitation,
specialized mobile radio system, radio paging system, mobile telephone system,
cellular radio telecommunications system, conventional mobile telephone system,
personal communications system, EBS/ITFS-based system or BRS/MDS/MMDS-based
system, data transmission system or any other paging, mobile telephone, radio,
microwave, communications, broadband or data transmission system; and
“Foreign License” means any paging, mobile telephone, specialized mobile radio,
microwave, personal communications services or other license, permit, consent,
certificate of compliance, franchise, approval, waiver or authorization granted
or issued by any governmental authority other than the FCC.
 
(ii)  (1) Each of the material FCC Licenses and Foreign Licenses of the Company
or any Subsidiary is valid, binding, in full force and effect, and enforceable
by the Company or any Subsidiary party thereto in accordance with its terms;
(2) the Company or any Subsidiary which is the holder of each such material FCC
License or Foreign License has performed all accrued obligations thereunder in
all material respects and has not received written notice of intention to
terminate any such FCC License or Foreign License or written notice alleging a
material default (other than letters of default that have been rescinded or with
respect to defaults that have been cured or waived); (3) no event caused by,
relating to or affecting the Company or any Subsidiary which is the holder of a
material FCC License or Foreign License has occurred which (with or without the
giving of notice or lapse of time, or both) would constitute a material default
or material breach by the Company or any Subsidiary party of the terms of such
FCC License or Foreign License, the Communications Act of 1934 (as amended, the
“Communications Act”) or the FCC rules, regulations, written policies, orders
and decisions of the FCC adopted under the Communications Act, in each case as
from time to time in effect (the “FCC Rules”), and (4) to the knowledge of the
Company, no holder of any license granted by the FCC to a Person who is the
lessor to the Company or its Subsidiaries under a Spectrum Lease or, in the case
of a sublease, to the Person who is the lessor to the applicable sublessor to
the Company or its Subsidiaries (an “Underlying License”), is in breach or
default in any material respect thereunder. Neither the Company nor any
Subsidiary has entered into any agreement, written or oral, or made any
commitment to enter into any such agreement, pursuant to which the Company would
accept any interference other than such interference contemplated by the
applicable material FCC Licenses or Foreign License, Underlying Licenses and
rules and regulations of the FCC or applicable governmental authority, or to
permit any additional signals in the geographic area covered by such FCC
Licenses, Foreign License or Underlying Licenses and, to the Company’s
knowledge, there is not any such interference or additional signal.
 
9

--------------------------------------------------------------------------------


 
(iii)  Neither the Company nor any of its Subsidiaries is a party to or has
knowledge of any investigation, notice of apparent liability, violation,
forfeiture or other order or complaint issued by or before any court or
regulatory body, including the FCC, or of any other proceedings which could in
any manner threaten or adversely affect the validity or continued effectiveness
of the FCC Licenses or Foreign License of any such Person or give rise to any
order of forfeiture or could otherwise reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary has notice of any fact
that may reasonably be expected to result in the failure of any material FCC
License or Foreign License of the Company or any Subsidiary to be renewed in the
ordinary course. The Company and each Subsidiary have filed in a timely matter
all material reports, applications, documents, instruments and information
required to be filed by it pursuant to the FCC Rules. No licenses,
authorizations, permits or other rights other than the FCC Licenses are required
under the Communications Act or the FCC Rules to operate the business of the
Company in substantially the manner it is being operated as of the date hereof
and as of the Closing Date.
 
(t)  Title to Property and Assets. Except as set forth in Section (o) of the
Disclosure Letter, the properties and assets owned by the Company are so owned
free and clear of all mortgages, deeds of trust, liens, charges, encumbrances
and security interests except for (i) statutory liens for the payment of current
taxes that are not yet delinquent and (ii) liens, encumbrances and security
interests that arise in the ordinary course of business and do not in any
material respect affect the business of the Company and its Subsidiaries as
currently conducted. With respect to the property and assets it leases, the
Company is in compliance with such leases in all material respects.
 
(u)  Payment of Taxes.
 
(i)  All returns and reports or similar filing (including the attached
schedules) of the Company and its Subsidiaries required to be filed by any of
them with respect to material Taxes (“Tax Returns”) have been timely filed (or
validly extended), all such filed Tax Returns are true, complete and accurate in
all material respects and all material Taxes imposed upon the Company or its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been timely paid other than those
which are being contested by the Company or such Subsidiary in good faith and by
appropriate proceedings and for which reserves or other appropriate provisions,
if any, as may be required in conformity with U.S. GAAP shall have been made or
provided therefor. There is no audit or assessment of a material Tax proposed or
determined in writing against the Company or any of its Subsidiaries as of the
date of this representation other than those which are being contested by the
Company or such Subsidiary in good faith and by appropriate proceedings and for
which reserves or other appropriate provisions, if any, as may be required in
conformity with U.S. GAAP shall have been made therefor.
 
10

--------------------------------------------------------------------------------


 
(ii)  Neither the Company nor any of its Subsidiaries or any predecessor has
waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency, or has made
any request in writing for any such extension or waiver. None of the Company or
any Subsidiary has been informed by any jurisdiction that the jurisdiction
believes that the Company or any Subsidiary was required to file any Tax Return
or pay any tax that was not filed or was not paid. The Company and its
Subsidiaries have no knowledge of any material tax deficiency that has been or
might be asserted or threatened against any of them. The Company and each of the
Subsidiaries have withheld and paid all Taxes other than immaterial amounts of
Taxes required to be withheld and paid in connection with amounts paid and owing
to any employee, independent contractor, creditor, stockholder or other third
party (whether domestic or foreign). There are no liens for Taxes upon any
property or asset of the Company or its Subsidiaries, except for (a) liens for
Taxes not yet delinquent or (b) liens for Taxes contested in good faith and
reserved against in accordance with U.S. GAAP and reflected in the Company’s
audited financial statements.
 
(iii)  Except as set forth in Section (u) of the Disclosure Letter, (A) except
for the affiliated group of which the Company is, or a wholly-owned Subsidiary
was, the common parent, the Company and its Subsidiaries are not and have never
been a member of an affiliated group of corporations within the meaning of
Section 1504 of the Code (or any similar provision of state, local or foreign
Law) or any group that has filed a combined, consolidated or unitary Tax Return;
(B) neither the Company nor any of its Subsidiaries has liability for the Taxes
of any Person other than the Company and its Subsidiaries (I) under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign Law), (II) as a transferee or successor, (III) by contract, or (IV)
otherwise; and (C) neither the Company nor any of its Subsidiaries is a party to
any Tax sharing agreement, Tax indemnity agreement or Tax allocation agreement,
or has assumed the Tax liability of any other Person under contract, in each
case, that is currently in effect.
 
(iv)  Neither the Company nor any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring
during the two-year period ending on the date hereof that was purported or
intended to be governed by Section 355 of the Code. Neither the Company nor any
of its Subsidiaries has entered into any “reportable transaction” as such term
is defined in Treasury Regulation Section 1.6011-4(b)(1) or any “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2),
or any other transaction requiring disclosure under analogous provisions of
state, local or foreign law. There are no adjustments under Section 481 of the
Code (or any similar adjustments under any provision of the Code or the
corresponding foreign, state or local Laws) that are required to be taken into
account by the Company or any of its Subsidiaries in any period ending after the
Closing Date by reason of a change in method of accounting in any taxable period
ending on or before the Closing Date.
 
11

--------------------------------------------------------------------------------


 
(v)  As used in this Agreement, “Taxes” means any and all federal, state, local,
foreign or other taxes of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any governmental entity, including taxes on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added.
 
(vi)  The Company is not a U.S. real property holding corporation with in the
meaning of Section 897 of the Code.
 
 
(v)  Labor Relations.
 
(i)  Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. The Company
and its Subsidiaries believe that their relations with their employees are good.
No executive officer of the Company or any of its Subsidiaries (as defined in
Rule 501(f) of the Securities Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary. No executive officer of the Company or any of its Subsidiaries is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
(ii)  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(w)  Internal Accounting Controls. The Company has established disclosure
controls and procedures (as defined in Exchange Act rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company is made known to the
certifying officers by others within the Company. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of a date within 90 days prior to the filing date of the Form
10-Q for the Company’s most recently ended fiscal quarter (such date, the
“Evaluation Date”). The Company presented in its most recently filed Form 10-K
or Form 10-Q the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Except as set forth in Section (w) of the Disclosure Letter,
since the Evaluation Date, there have been no material changes in the Company’s
disclosure controls and procedures. The Company is not currently required to
comply with the requirements of Section 404 of the Sarbanes Oxley Act of 2002
relating to internal controls over financial reporting.
 
12

--------------------------------------------------------------------------------


 
(x)  Transactions With Officers and Directors. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary,
and, to the actual knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors or as a Purchaser under this Agreement), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or form, or otherwise
requiring payments to or from any officer, director or such employee or, to the
actual knowledge of the Company, any entity in which any officer, director, or
any employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees (on arm’s length terms) for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company or a Subsidiary and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.
 
(y)  Certain Registration Matters. The Company will meet the eligibility
requirements for use of a Form S-3 Registration Statement for the resale of the
Purchased Shares and the Conversion Shares on June 30, 2007. Assuming the
completion and timely delivery of the Notice and Questionnaire attached to the
Registration Rights Agreement and the Suitability Questionnaire (attached hereto
as Appendix II) (the “Suitability Questionnaire”) by each Purchaser to the
Company, the Company is not aware of any facts or circumstances that would
prohibit or delay the preparation and filing of a registration statement with
respect to the Registrable Securities (as defined in the Registration Rights
Agreement) by July 31, 2007.
 
(z)  Nasdaq Listing Matters. The shares of Common Stock are registered pursuant
to Section 12(g) of the Exchange Act and are listed on the Nasdaq under the
ticker symbol “WAVE.” The Company has not received any notice that it is not
currently in compliance with the listing or maintenance requirements of the
Nasdaq. The issuance and sale of the Purchased Shares under this Agreement do
not contravene the rules and regulations of Nasdaq. The Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from Nasdaq.
 
(aa)  Investment Company. Neither the Company nor any of its Subsidiaries is,
or, immediately after receipt of payment for the Purchased Shares and
consummation of the contemplated transactions, will be an “investment company”
within the meaning of such term under the Investment Company Act of 1940 (as
amended) and the rules and regulations of the SEC thereunder.
 
(bb)  Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) that would become
applicable to the Purchasers as a result of the issuance of the Purchased Shares
or the Conversion Shares.
 
13

--------------------------------------------------------------------------------


 
(cc)  Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts and with such deductibles as is customary in the business in which the
Company and its Subsidiaries are engaged and which management of the Company
believes to be prudent. All material insurance policies are in full force and
effect and all premiums due thereon have been paid. Neither the Company nor any
Subsidiary has been refused any insurance coverage that is material to the
business of the Company and that has been sought or applied for.
 
 
(dd)  Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
(ee)  Money Laundering. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.
 
(ff)  OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
(gg)  Acknowledgement. The Company acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a
Purchaser or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Purchaser's purchase of the Purchased Shares. The
Company further represents to each Purchaser that the Company's decision to
enter into the Transaction Documents has been based solely on an independent
evaluation by the Company and its representatives.
 
14

--------------------------------------------------------------------------------


 
(hh)  Disclosure. All disclosure provided to the Purchasers regarding the
Company and its Subsidiaries, their business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct in all material respects and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
4.  REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASERS. Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, as of the date hereof and as of the Closing Date, and agrees as
follows:
 
(a)  Organization, Good Standing and Qualification. Such Purchaser has all
corporate, limited liability company, partnership, trust or individual power and
authority required to enter into this Agreement and the other agreements,
instruments and documents contemplated hereby and consummate the transactions
contemplated hereby and thereby.
 
(b)  Due Authorization. The execution, delivery and performance of all
obligations of such Purchaser under this Agreement and the Registration Rights
Agreement have been duly authorized by all necessary corporate, limited
liability company, partnership, trust or individual, as the case may be, action
on the part of such Purchaser. This Agreement and the Registration Rights
Agreement constitute such Purchaser’s legal, valid and binding obligation,
enforceable against such Purchaser in accordance with its terms, except (i) as
may be limited by (1) applicable bankruptcy, insolvency, reorganization
moratorium, liquidation, conservatorship, receivership or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally or other laws of general application relating to or affecting
the enforcement of creditors’ rights generally or (2) the effect of rules of law
governing the availability of equitable principles of general application or
(ii) as rights to indemnity or contribution may be limited under federal or
state securities laws or by principles of public policy thereunder.
 
(c)  No Conflicts. There is no provision of (i) the organizational documents of
such Purchaser; (ii) any provision of any federal, state, local or foreign law,
rule, regulation, order or decree applicable to such Purchaser or (iii) any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality applicable to Purchaser, that could, in any case, prevent,
enjoin, alter, challenge or delay the consummation of the transactions
contemplated by this Agreement or the Registration Rights Agreement.
 
(d)  Purchase for Own Account. The Purchased Shares are being acquired for
investment for such Purchaser’s own account, not as a nominee or agent, in the
ordinary course of business, and not with a view to the distribution thereof.
Such Purchaser (if not an individual) also represents that it has not been
formed for the specific purpose of acquiring the Purchased Shares. Such
Purchaser does not have any agreement or understanding, whether or not legally
binding, direct or indirect, with any other Person, to sell or otherwise
distribute the Purchased Shares. Notwithstanding the foregoing, the parties
hereto acknowledge (i) that such Purchaser does not agree to hold any of the
Purchased Shares for any minimum or other specific term and (ii) such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such securities in compliance with applicable federal and state securities
laws and as otherwise contemplated by this Agreement.
 
15

--------------------------------------------------------------------------------


 
(e)  Investment Experience. Such Purchaser understands that the purchase of the
Purchased Shares involves substantial risk. Such Purchaser has experience as an
investor in securities of companies and acknowledges that such Purchaser is able
to bear the economic risk of its investment in the Purchased Shares and has such
knowledge and experience in financial or business matters to be capable of
evaluating the merits and risks of this investment in the Purchased Shares and
protecting such Purchaser’s own interests in connection with this investment.
 
(f)  Status of Purchaser. Such Purchaser is an “accredited investor,” as such
term is defined in Regulation D of the Securities Act (“Regulation D”). Such
Purchaser acknowledges that the Purchased Shares and the Conversion Shares were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
(g)  Reliance Upon Purchaser’s Representations. Such Purchaser understands that
the issuance and sale of the Purchased Shares to it will not be registered under
the Securities Act on the ground that such issuance and sale will be exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, and that
the Company’s reliance on such exemption is based on each Purchaser’s
representations set forth herein and in the Suitability Questionnaire.
 
(h)  Receipt of Information. Such Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchased Shares and the business,
properties, prospects and financial condition of the Company and to obtain any
additional information requested and has received and considered all information
such Purchaser deems relevant to make an informed decision to purchase the
Purchased Shares. Neither such inquiries nor any other investigation conducted
by or on behalf of such Purchaser or its representatives or counsel thereof
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of such information and the Company’s representations
and warranties contained in this Agreement.
 
(i)  Restricted Securities. Such Purchaser understands that the Purchased Shares
have not been, and will not upon issuance be, registered under the Securities
Act and such Purchaser will not, except as contemplated below, sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Purchased
Shares or Conversion Shares except (i) in the United States to a person who the
Purchaser reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A under the Securities Act) in a transaction meeting the requirements of
Rule 144A (respecting Purchased Shares), (ii) outside of the United States in an
offshore transaction in accordance with Section 904 under the Securities Act,
(iii) pursuant to an effective registration statement under the Securities Act,
(iv) pursuant to Rule 144(k) under the Securities Act following the applicable
holding period set forth therein, (v) if such Purchaser provides the Company
with an opinion of counsel, in a form reasonably acceptable to the Company, to
the effect that a sale, assignment or transfer of the Purchased Shares or
Conversion Shares may be made without registration under the Securities Act
pursuant to Section 4 of the Securities Act and not involving any public
offering and the transferee agrees to be bound by the terms and conditions of
this Agreement or (vi) if such Purchaser provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that the
Purchased Shares or the Conversion Shares, as the case may be, can be sold
pursuant to Rule 144 promulgated under the Securities Act, as such rule may be
amended from time to time (“Rule 144”) following the applicable holding period
set forth therein. Notwithstanding anything to the contrary contained in this
Agreement, such Purchaser may transfer (without restriction and without the need
for an opinion of counsel) the Purchased Shares or the Conversion Shares, as the
case may be, to its Affiliates provided that such transfer is exempt from the
registration requirements of the Securities Act pursuant to Section 4 of the
Securities Act and not involving any public offering and such Affiliate agrees
to be bound by the terms and conditions of this Agreement. For the purposes of
this Agreement, an “Affiliate” of any specified Purchaser means any other Person
which directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, such specified Purchaser. For
purposes of this definition, “control” as used with respect to any Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
16

--------------------------------------------------------------------------------


 
(j)  Legends. Such Purchaser agrees that the certificates representing the
Purchased Shares and the Conversion Shares shall bear a legend in substantially
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):
 
“THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION
HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THERE FROM. EACH PURCHASER OF THIS
SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING ON
THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.
 
THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) OUTSIDE OF THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.
 
17

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that the Purchasers may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Purchased Shares and
Conversion Shares to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and, if required under the terms
of such arrangement, the Purchasers may transfer pledged or secured Purchased
Shares and Conversion Shares to the pledgees or secured parties without the
prior consent of the Company.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Purchased Shares and the
Conversion Shares upon which it is stamped, if, unless otherwise required by
state securities laws, (i) such Purchased Shares or Conversion Shares are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of the Purchased Shares or the Conversion
Shares, as applicable, may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Purchased Shares or the Conversion Shares, as
applicable, can be sold, assigned or transferred pursuant to Rule 144(k).
 
In addition, such Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement. The Company
will promptly take all necessary actions to promptly remove the appropriate
portion of the legend and the stop transfer orders promptly upon delivery to the
Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act.
 
(k)  Questionnaires. Such Purchaser has completed or caused to be completed the
Stock Certificate Questionnaire and the Suitability Questionnaire, and the
answers to such questionnaires are true and correct as of the date thereof and
as of the Closing Date.
 
(l)  Restrictions on Short Sales. Such Purchaser represents, warrants and
covenants that neither such Purchaser nor any Affiliate of such Purchaser which
(x) has knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Purchaser’s investments or trading or information
concerning such Purchaser’s investments, including in respect of the Purchased
Shares, or (z) is subject to such Purchaser’s review or input concerning such
Affiliate’s investments or trading, has engaged or will engage, directly or
indirectly, during the period beginning on the date on which UBS Securities LLC,
financial advisors to the Company, first contacted such Purchaser regarding the
transactions contemplated by this Agreement (and involving the Company) and
ending on the public announcement of the transactions contemplated by this
Agreement, in (i) any “short sales” (as such term is defined in Rule 200
promulgated under the Exchange Act) of the Purchased Shares and/or the
Conversion Shares, including, without limitation, the maintaining of any short
position with respect to, establishing or maintaining a “put equivalent
position” (within the meaning of Rule 16a-1(h) under the Exchange Act) with
respect to, entering into any swap, derivative transaction or other arrangement
(whether any such transaction is to be settled by delivery of Common Stock,
other securities, cash or other consideration) that transfers to another, in
whole or in part, any economic consequences or ownership, or otherwise dispose
of, any of the Purchased Shares by such Purchaser or (ii) any hedging
transaction which establishes a net short position with respect to the Purchased
Shares (clauses (i) and (ii) together, a “Short Sale”); except for (A) Short
Sales by such Purchaser or an Affiliate of such Purchaser which was, prior to
the date on which such Purchaser was first contacted regarding the transactions
contemplated by this Agreement, a market maker for the Common Stock, provided
that such Short Sales are in the ordinary course of business of such Purchaser
or Affiliate of such Purchaser and are in compliance with the Securities Act,
the rules and regulations of the Securities Act and such other securities laws
as may be applicable, (B) Short Sales by such Purchaser or an Affiliate of such
Purchaser which by virtue of the procedures of such Purchaser are made without
knowledge of the transactions contemplated by this Agreement or (C) Short Sales
by such Purchaser or an Affiliate of such Purchaser to the extent that such
Purchaser or Affiliate of such Purchaser is acting in the capacity of a
broker-dealer executing unsolicited third-party transactions.
 
18

--------------------------------------------------------------------------------


 
(m)  Confidentiality. Such Purchaser agrees to use any information it receives
in the course of and in connection with this transaction for the sole purpose of
evaluating a possible investment in the Purchased Shares and such Purchaser
hereby acknowledges that it is prohibited from reproducing or distributing any
such information, this Agreement, or any other offering materials provided by
the Company in connection with such Purchaser’s consideration of its investment
in the Company, in whole or in part, or divulging or discussing any of their
contents except to its advisors and representatives for the purpose of
evaluating such investment. The foregoing agreements shall not apply to any
information that (i) is or becomes publicly available through no fault of such
Purchaser, (ii) was already known to such Purchaser prior to its disclosure by
the Company to the Purchasers, (iii) is or becomes available to such Purchaser
on a non-confidential basis from a source other than the Company (so long as
such Purchaser is not aware such disclosure is in breach of a confidentiality
obligation to the Company), (iv) is independently developed by such Purchaser’s
personnel without access to or use of the confidential information received from
the Company or (v) is legally required to be disclosed by such Purchaser under
operation of law or judicial or other governmental order; provided, however,
that if such Purchaser is requested or ordered to disclose any such information
pursuant to any judicial or other governmental order or any other applicable
legal procedure, it shall provide the Company with reasonably prompt notice of
any such request or order to enable the Company to seek an appropriate
protective order and shall provide the Company with reasonable assistance in
obtaining such protective order at the Company’s sole expense.
 
19

--------------------------------------------------------------------------------


 
(n)  Independence. Each Purchaser has relied on the representations of the
Company herein, the SEC Reports, information provided by the Company, and its
own independent investigation of the financial condition and affairs of the
Company and its Subsidiaries. No individual Purchaser (or Affiliate or
representative of any Purchaser) is acting as a financial advisor or fiduciary
to any other Purchaser, or shall have any duty or responsibility to any other
Purchaser, either initially or on a continuing basis. Without limiting the
foregoing, no individual Purchaser (or Affiliate or representative of any
Purchaser) shall have any duty or responsibility to any other Purchaser to make
any investigation on behalf of any Purchaser or to provide any Purchaser with
any information with respect to the Company and its Subsidiaries, whether coming
into its possession before the purchase of the Purchased Shares, or at any time
thereafter, and no Purchaser (or Affiliate or representative of any Purchaser)
shall have any responsibility with respect to the accuracy or completeness of
any information provided to Purchasers. Each Purchaser severally but not jointly
acknowledges and agrees that (i) the Purchasers, in such capacity, have no right
to representation on the Board of Directors of the Company or any Subsidiary
thereof, or to have an observer at meetings of any such Board, and that (ii) any
Person affiliated or associated with an individual Purchaser who may serve as a
member of the Board of Directors of the Company or any Subsidiary thereof is
doing so in that Person’s individual capacity, not as a representative of any
Purchaser, and, in such capacity, shall have no duty or responsibility to any
Purchaser.
 
5.  COVENANTS.
 
(a)  Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 7 and 8 of this
Agreement.
 
(b)  Form D Filing. The Company hereby agrees that it shall file in a timely
manner a Form D relating to the sale of the Purchased Shares under this
Agreement, pursuant to Regulation D.
 
 
(c)  Reporting Status. Until the date on which the Purchasers shall have sold
all the Conversion Shares, and none of the Purchased Shares are outstanding (the
“Reporting Period”), the Company shall use its best efforts to timely file all
reports required to be filed with the SEC pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act (except to the extent that the Company has complied with
its obligations under the Certificate of Designations in connection with (i) a
reorganization of the Company or a merger or consolidation of the Company with
or into another entity or (ii) an event that is a “deemed liquidation” pursuant
to the Certificate of Designations) even if the Exchange Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination, and the Company shall take all actions necessary to maintain its
eligibility to register the Conversion Shares for resale by the Purchasers on
Form S-3.
 
(d)  Financial Information. For so long as any Purchased Shares or Conversion
Shares remain outstanding and are "restricted securities" within the meaning of
Rule 144(a)(3) under the Securities Act, the Company will, during any period in
which it is not subject to Section 13 or 15(d) under the Exchange Act, make
available to the Purchasers and any holder of Purchased Shares or the Conversion
Shares in connection with any sale thereof and any prospective purchaser of
Securities and securities analysts, in each case upon request, the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the
Securities Act (or any successor thereto).
 
20

--------------------------------------------------------------------------------


 
(e)  Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of its Common Stock on the Nasdaq and as soon as reasonably
practicable following the Closing (but not later than the effective date of the
Registration Statement), to list all of the Conversion Shares on such trading
market. The Company further agrees, if the Company applies to have the
Conversion Shares traded on any other trading market, it will include in such
application all of the Conversion Shares to be listed on such other trading
market as promptly as possible. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on the Nasdaq
and will comply in all material respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Nasdaq.
 
(f)  Foreign Qualifications. The Company shall deliver to each Purchaser within
ten days following the Closing Date certificates evidencing NextWave Broadband
Inc., NW Spectrum Co., AWS Wireless Inc., PacketVideo Corporation and Go
Networks Inc’s qualification as a foreign corporation and good standing issued
by the Secretary of State (or comparable office) of each jurisdiction in which
such Subsidiaries conduct business and are required to so qualify.
 
(g)  PORTAL. The Company agrees that if requested by a Purchaser, it shall use
its best efforts to designate the Purchased Shares as PORTAL eligible
securities; provided that the terms of the PORTAL eligible securities shall be
materially consistent with the terms set forth in Certificate of Designations.
Each Purchaser hereby agrees to reasonably cooperate with the Company in
designating the Purchased Shares as PORTAL eligible.
 
6.  ADVISORY FEE. The Purchasers acknowledge that the Company intends to pay to
UBS Securities LLC, as financial advisor, a fee in respect of the sale of the
Purchased Shares. Each of the parties to this Agreement hereby represents that
no other broker or finder is entitled to compensation in connection with the
sale of the Purchased Shares to the Purchasers by reason of any action by or
agreement of such party. The Company shall indemnify and hold harmless the
Purchasers from and against all fees, commissions or other payments owing by the
Company to UBS Securities LLC or any other Person acting on behalf of the
Company hereunder.
 
7.  CONDITIONS TO THE PURCHASERS’ OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN. The obligation of each Purchaser to consummate the
transactions contemplated herein is subject to the fulfillment or waiver by such
Purchaser, on or before the Closing, of each of the following conditions:
 
(a)  Representations and Warranties True. Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations or warranties not otherwise
qualified by materiality) and on and as of the Closing Date with the same effect
as though such representations and warranties had been made as of the Closing.
 
21

--------------------------------------------------------------------------------


 
(b)  Performance. The Company shall have performed and complied in all material
respects with all of its agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c)  Compliance Certificate. The Company will have delivered to each of the
Purchasers a certificate signed on its behalf by a duly authorized officer
certifying that the conditions specified in Sections 7(a) and 7(b) hereof have
been fulfilled.
 
(d)  Registration Rights Agreement. The Company shall have executed and
delivered to the Purchasers the Registration Rights Agreement.
 
(e)  Securities Exemptions. The offer and sale of the Purchased Shares to each
of the Purchasers pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act and the registration and/or
qualification requirements of all applicable state securities laws.
 
(f)  No Suspension of Trading or Listing of Common Stock. The Common Stock (i)
shall be designated for quotation or listed on Nasdaq and (ii) shall not have
been suspended from trading on Nasdaq (except for suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Company).
 
(g)  Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate of the Company executed by the Company’s Secretary (or other
authorized officer), dated as of the Closing Date, attaching and certifying to
the truth and correctness of (1) the certificate of incorporation of the Company
(including, without limitation, the Certificate of Designations), (2) the
by-laws of the Company, and (3) the resolutions adopted by the Board of
Directors of the Company in connection with the transactions contemplated by
this Agreement.
 
(h)  No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(i)  Reservation of Common Stock The Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of facilitating the
conversion of the Purchased Shares, that number of shares of Common Stock equal
to the aggregate number of Conversion Shares issuable upon conversion of the
Purchased Shares (after giving effect to the Purchased Shares to be issued on
the Closing Date and assuming all such Purchased Shares were fully convertible
on such date regardless of any limitation on the timing or amount of such
conversions).
 
22

--------------------------------------------------------------------------------


 
(j) Opinion of Counsel. Purchasers shall have received a favorable opinion of
counsel to the Company covering the matters set forth in Exhibit E hereto and
otherwise in form and substance satisfactory to Purchasers.


(k) Certificate of Designations. The Certificate of Designations in the form
attached as Exhibit A shall have been filed on or prior to the Closing Date with
the Secretary of State of the State of Delaware and shall be in full force and
effect, enforceable against the Company in accordance with its terms and shall
not have been amended.


(l) Transfer Agent Instructions. The Company shall have delivered to such
Purchaser a copy of the Irrevocable Transfer Agent Instructions, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.


(m) Certificates. The Company shall have delivered to such Purchaser (i) a
certificate evidencing the formation and good standing of the Company issued the
Secretary of State of the State of Delaware; and (ii) a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware, in each case as of a date within 10 days of the Closing Date.


8.  CONDITIONS TO THE COMPANY’S OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN. The obligations of the Company to consummate the
transactions contemplated herein are subject to the fulfillment or waiver, on or
before the Closing, of each of the following conditions:
 
(a)  Representations and Warranties True. Each of the representations and
warranties of the Purchasers contained in Section 4 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the Closing Date with the same effect
as though such representations and warranties had been made as of the Closing.
 
(b)  Performance. The Purchasers shall have performed and complied in all
material respects with all of their agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by them on or before the Closing and shall have obtained all approvals, consents
and qualifications necessary to complete the purchase and sale described herein.
 
(c)  Registration Rights Agreement; Questionnaires. Each Purchaser shall have
executed and delivered to the Company the Registration Rights Agreement, and the
Suitability Questionnaire and the Stock Certificate Questionnaire.
 
(d)  Securities Exemptions. The offer and sale of the Purchased Shares to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
23

--------------------------------------------------------------------------------


 
(e)  Payment of Purchase Price. The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds full payment of the
purchase price for the Purchased Shares as specified in Section 1(b).
 
(f)  No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
9.  MISCELLANEOUS.
 
(a)  Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder except by operation of law without the prior
written consent of the Purchasers holding at least 75% of the total aggregate
number of Purchased Shares then outstanding (including, for such purposes, any
Conversion Shares into which any of the Purchased Shares have been converted but
excluding any Conversion Shares then already sold to the public pursuant to Rule
144 or otherwise). Any Purchaser may assign its rights under this Agreement to
any Person to whom such Purchaser assigns or transfers any Purchased Shares,
provided that such transferee agrees in writing to be bound by the terms and
provisions of this Agreement, and such transfer is in compliance with the terms
and provisions of this Agreement and permitted by federal and state securities
laws.
 
(b)  Governing Law; Enforcement of Judgment and Related Matters. This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of New York without regard to conflicts of laws principles thereof.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and Federal courts sitting in the City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert any suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. THE PARTIES HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
 
(c)  Survival. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties of the
Company and the Purchasers contained in this Agreement and the other Transaction
Documents shall survive the execution and delivery of this Agreement and the
other Transaction Documents and the Closing. Each Purchaser shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
 
24

--------------------------------------------------------------------------------


 
(d)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
(e)  Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.
 
(f)  Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (A) if to any Purchaser, at such Purchaser’s
address or facsimile number set forth on Schedule 1 to this Agreement, or at
such address or facsimile number as such Purchaser may designate by giving at
least ten (10) days’ advance written notice to the Company or (b) if to the
Company, to its address or facsimile number set forth below, or at such other
address or facsimile number as the Company may designate by giving at least ten
(10) days’ advance written notice to the Purchasers. All such notices and other
communications shall be deemed given upon (i) receipt or refusal of receipt, if
delivered personally, (ii) three days after being placed in the mail, if mailed,
or (iii) confirmation of facsimile transfer, if faxed.
 
The address and facsimile number of the Company for the purpose of this Section
9(g) are as follows:
 
NextWave Wireless, Inc.
75 Holly Hill Drive, Suite 200
Greenwich, Connecticut 06830
Fax: (203) 742-2562
Attention: Frank Cassou, Esq.


with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Fax: (212) 310-8007
Attention: Marita A. Makinen, Esq.


The address and facsimile number of each Purchaser is set forth on Schedule 1.


with a copy (for informational purposes) to:
 
O’Melveny & Myers
Times Square Tower
7 Times Square
New York, NY 10036
Telephone: (212) 728-5868-
Facsimile: (212) 326-2061
Attention: David Johnson , Esq.


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
 
25

--------------------------------------------------------------------------------


 
(g)  Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding at least a majority of the total aggregate
number of Purchased Shares then outstanding (including, for such purposes, any
Conversion Shares into which any of the Purchased Shares have been converted but
excluding any Conversion Shares then already sold to the public pursuant to Rule
144 or otherwise). Any amendment effected in accordance with this Section 9(g)
will be binding upon the Purchasers, the Company and their respective successors
and assigns. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable securities then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of Preferred Shares or Conversion Shares, as the case may
be.
 
(h)  Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i)  Entire Agreement. This Agreement and the other Transaction Documents,
together with all exhibits and schedules hereto and thereto constitute the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersede any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties with
respect to the subject matter hereof. The Company has not, directly or
indirectly, made any agreements which does not include each Purchaser relating
to the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.
 
(j)  Further Assurances. From and after the date of this Agreement, upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.
 
26

--------------------------------------------------------------------------------


 
(k)  Meaning of “Include” and “Including”. Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.
 
(l)  Fees, Costs and Expenses. The Company will reimburse the Purchasers for
their reasonable out of pocket costs and expenses of obtaining independent legal
advice relating to the negotiation of the Transaction Documents; provided that
the maximum payment under this Section 9(l) shall be $300,000 in the aggregate.
Except as set forth above, all fees, costs and expenses (including attorneys’
fees and expenses) incurred by any party hereto in connection with the
preparation, negotiation and execution of this Agreement and the exhibits and
schedules hereto and the consummation of the transactions contemplated hereby
and thereby (including the costs associated with any filings with, or compliance
with any of the requirements of any governmental authorities), shall be the sole
and exclusive responsibility of such party.
 
(m)  Exchange Act Reporting and Publicity. The Company will describe the terms
of the transactions contemplated by this Agreement and attach this Agreement on
its Annual Report on Form 10-K or, if required, a Current Report on Form 8-K
(the “Exchange Act Submission” including all attachments). Neither the Company
nor any Purchaser shall issue any press releases or any other public statements
with respect to the transactions contemplated by this Agreement; provided,
however, that the Company shall be entitled, without the prior approval of any
Purchaser, to issue any press release or make any other public disclosure
(including a press release (concerning the offering of the Purchased Shares)
pursuant to Rule 135c under the Securities Act) with respect to such
transactions (i) in substantial conformity with the Exchange Act Submission and
(ii) as is required by applicable law, regulations, and Nasdaq rules.
 
(n)  Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
(o)  Replacement of Shares. If any certificate or instrument evidencing any
Purchased Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Purchased Shares.
 
(p)  Indemnification.
 
(i)  Subject to Section 9(p)(iv) and (v), the Company shall indemnify and hold
harmless each Purchaser and each permitted transferee of any Purchased Shares or
Conversion Shares (other than Purchased Shares or Conversion Shares sold to the
public pursuant to Rule 144A, pursuant to an effective registration statement or
otherwise) and each of the respective stockholders, partners, members, officers,
directors, employees and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) of such Purchaser or
transferee and each Person, if any, who controls such Purchaser or transferee
within the meaning of the Securities Act from and against any cost, damage,
disbursement, fee, expense, liability, loss, deficiency, penalty, judgment, fine
or settlement of any kind or nature, including reasonable legal, accounting and
other professional fees and expenses, that are actually imposed on or otherwise
actually incurred, suffered or sustained by such Person (individually, a “Loss”
and, collectively, “Losses”) as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Purchased Shares or the
Conversion Shares, or (iii) the status of such Purchaser or holder of the
Purchased Shares or the Conversion Shares as an investor in the Company.
 
27

--------------------------------------------------------------------------------


 
(ii)  Promptly after receipt by an indemnified party under subsection (i) above
of written notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the Company pursuant
to the indemnification provisions of this Section 9(p), notify the Company in
writing of the commencement of such action; but the omission so to notify the
Company shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of this
Section 9(p) to the extent the Company is not materially prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the Company of the commencement thereof, the Company shall
be entitled to participate therein and, to the extent that it shall wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the Company), and, after notice from the Company to such
indemnified party of its election so to assume the defense thereof, the Company
shall not be liable to such indemnified party for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation provided, however, that such indemnified party shall have
the right to retain its own counsel with the fees and expenses of not more than
one counsel for such indemnified party to be paid by the Company, if, in the
reasonable opinion of such indemnified party the representation by such counsel
of such indemnified party and the Company would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding, and provided, further,
that the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any indemnification
claim. The Company shall not, without the written consent of the indemnified
party, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (1) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (2) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party. The
indemnification required by this Section 9(p) shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or Losses are incurred.
 
28

--------------------------------------------------------------------------------


 
(iii)  Notwithstanding anything to the contrary elsewhere in this Agreement, the
Company shall not, in any event, be liable to any Person for any consequential,
special or punitive damages of such Person pursuant to this Section 9(p).
 
(iv)  This obligations of the Company under this Section 9(p) shall be in
addition to any liability or obligation the Company shall otherwise have
hereunder or under applicable law.
 
[Remainder of page intentionally left blank.]
 
* * *
 
29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

        NEXTWAVE WIRELESS INC.  
   
   
    By:   /s/  

--------------------------------------------------------------------------------

Name:    Title: 

 
[PURCHASER SIGNATURE PAGES TO FOLLOW]


30

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
 
SECURITIES PURCHASE AGREEMENT
 
DATED AS OF MARCH 28, 2007
 
BY AND AMONG
 
NEXTWAVE WIRELESS INC.
 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to NextWave Wireless Inc. the
Securities Purchase Agreement (the “Agreement”) to which this signature page is
attached effective as of the date of the Agreement, which Agreement and
signature sage, together with all counterparts of such Agreement and signature
pages of the other Purchasers named in such Agreement, shall constitute one and
the same document in accordance with the terms of such Agreement.
 
Number of Purchased Shares:  
 

 
Purchase Price:  $
 

 
Purchaser:
 

 
Signature: 
 

 
Name:
 

 
Title:
 

 
Address: 
     

 
Telephone:
 

 
Facsimile:
 

 
E-mail:
 

 
Tax ID Number:
 

 
31

--------------------------------------------------------------------------------



Schedule 1
 
Information about the Purchasers
 
 
Name, Address, Facsimile Number
Number of Purchased Shares
 
 
Purchase Price
Avenue International, Ltd.
48,739
 
48,739,000
       
Avenue Investments, L.P.
20,828
 
20,828,000
       
Avenue Special Situations Fund IV, L.P.
13,726
 
13,726,000
       
Avenue CDP Global Opportunities Fund, L.P.
15,241
 
15,241,000
       
GPC 73, LLC
1,466
 
1,466,000
       
D.E. Shaw Laminar Portfolios, L.L.C.
15,000
 
15,000,000
       
D.E. Shaw Valence Portfolios, L.L.C.
15,000
 
15,000,000
       
Highbridge International LLC
15,500
 
15,500,000
       
Investcorp Interlachen Multi-Strategy Master Fund Limited
7,500
 
7,500,000
       
Kings Road Investments Ltd.
25,000
 
25,000,000
       
Navation, Inc.
50,000
 
50,000,000
       
Manchester Financial, L.P.
50,000
 
50,000,000
       
Saints Anthony & Francis, LLC
2,000
 
2,000,000
       
Stanfield Offshore Leveraged Assets, Ltd.
25,000
 
25,000,000
       
York Capital Management, L.P.
3,600
 
3,600,000

 
32

--------------------------------------------------------------------------------


 
York Investment Limited
11,800
 
11,800,000
       
York Credit Opportunities Fund, L.P.
11,000
 
11,000,000
       
York Select, L.P.
4,000
 
4,000,000
       
York Select Unit Trust
4,600
 
4,600,000
       
York Global Value Partners, L.P.
5,000
 
5,00,000
       
York Enhanced Strategies Fund, LLC
10,000
 
10,000,000

 
33

--------------------------------------------------------------------------------



APPENDIX I
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 4(m) of the Agreement, please provide us with the following
information:
 
1.  The exact name that your Purchased Shares are to be registered in (this is
the name that will appear on your stock certificate(s)). You may use a nominee
name if appropriate:
 
_________________________________________________________________ 
 
2.  The relationship between the Purchaser of the Purchased Shares and the
Registered Holder listed in response to Item 1 above:
 
_________________________________________________________________
 




3.  The mailing address of the Registered Holder listed in response to Item 1
above:
 
_________________________________________________________________
 
_________________________________________________________________
 
_________________________________________________________________
 
_________________________________________________________________
 
4.  The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to Item 1 above:
 
_________________________________________________________________
 

--------------------------------------------------------------------------------


 
Appendix II
 
SUITABILITY QUESTIONNAIRE
 
All capitalized terms not defined in this Appendix II shall have the meanings
assigned to them in the Securities Purchase Agreement, dated as of March 28,
2007 (the “Agreement”), by and among NextWave Wireless Inc., a Delaware
corporation (the “Company”) and each of the purchasers listed on Schedule 1 to
the Agreement.
 
5.  STATUS AS AN ACCREDITED INVESTOR
 
Please confirm that you are, or your organization is, an “accredited investor”
as defined under the Securities Act of 1933, as amended (the “Act”), by checking
all applicable boxes to indicate the exemption qualifying you as an accredited
investor, as provided in Rule 501(a) under the Securities Act of 1933, as
amended.


¨ a corporation, organization described in Section 501(c)(3) of the Internal
Revenue Code, a Massachusetts or similar business trust or a partnership, in
each case, not formed for the purpose of this investment, with total assets in
excess of $5,000,000;
 
¨ a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
 
¨ a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
 
¨ an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
 
¨ a bank as defined in Section 3(a)(2) or a savings and loan association or
other institution defined in Section 3(a)(5)(A) of the Act acting in either an
individual or fiduciary capacity;
 
¨ an insurance company as defined in Section 2(13) of the Act;
 
¨ an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 whose investment decision is made by a
fiduciary which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or whose total assets exceed
$5,000,000, or, if a self-directed plan, a plan whose investment decisions are
made solely by persons who are accredited investors;
 
¨ a director, executive officer or general partner of the issuer of the
securities being offered or sold;
 
¨ a natural person whose individual net worth, or joint net worth with your
spouse, at the time of purchase exceeds $1,000,000;
 

--------------------------------------------------------------------------------


 
¨ a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with your spouse in excess of $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year;
 
¨ a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Act;
 
¨ an entity in which all the equity owners are accredited investors; or
 
¨ other - Please describe:
 
_________________________________________________
 
6.  RESIDENCE INFORMATION
 
Please indicate the jurisdiction in which the your reside or your organization
is chartered and the jurisdiction in which it maintains its principal offices:
____________________________________________________________________________________________________________________________________________________________
 
7.  INVESTMENT REPRESENTATION
 
Are you purchasing the securities offered for your own account and for
investment purposes only?
 
Yes ¨  No ¨ 
 
If no, please state for whom you are investing and/or the reason for investing.
 
____________________________________________________________
 
____________________________________________________________
 
____________________________________________________________
 
8.  SIGNATURE
 

--------------------------------------------------------------------------------


 
The above information is true and correct in all material respects and the
undersigned recognizes that the Company and its counsel are relying on the truth
and accuracy of such information in reliance on the exemption contained in
Subsection 4(2) of the Securities Act of 1933, as amended, and Regulation D
promulgated thereunder. The undersigned agrees to notify the Company promptly of
any changes in the foregoing information which may occur prior to the
investment.
 
Executed at _________________________,_____________________on ___________ ,
2007.
 
Name of Entity:___________________________________________________________
 
By: __________________________________
 
(Signature)
 
_____________________________________
 
(Name and title of signatory)
 
IF THE INVESTMENT WILL BE MADE BY MORE THAN ONE ENTITY, WHETHER OR
NOT AFFILIATED, PLEASE COMPLETE A COPY OF THIS QUESTIONNAIRE FOR
EACH ENTITY.



--------------------------------------------------------------------------------



EXHIBIT A
 
Certificate of Designation
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Registration Rights Agreement
 

--------------------------------------------------------------------------------



EXHIBIT C


Wire Instructions
 
JPMorgan Chase Bank
 
New York, NY 10005


Accnt No. 304-234427
ABA No. 021000021
Account Name: NextWave Wireless LLC 
 

--------------------------------------------------------------------------------




EXHIBIT D


Disclosure Letter
 

--------------------------------------------------------------------------------


 
EXHIBIT E


Legal Opinion
 
1. The Company is a corporation validly existing and in good standing under the
laws of Delaware. The Company has all requisite corporate power and authority to
own, lease and operate its assets and conduct its business as now conducted.


2 The authorized capital stock of the Company consists of […………….]. […………]
shares of Common Stock have been duly and validly reserved for issuance as
Conversion Shares. The outstanding shares of the Common Stock have been duly
authorized, are validly issued, fully paid and nonassessable.


3. The Certificate of Designation has been duly filed in Delaware.


4. The Purchased Shares and Conversion Shares have been duly authorized, and
when issued in accordance with the terms of the SPA and, in the case of the
Conversion Shares, the Certificate of Designations, will be validly issued,
fully paid, nonassessable and free of preemptive rights pursuant to law or the
Company’s Articles of Incorporation or by-laws;


5. The Company has the power and authority to execute and deliver, and perform
its obligations under, each Transaction Document. The execution, delivery and
performance of each Transaction Document have been duly authorized by all
corporate action on the part of the Company.


6. Each Transaction Document has been duly and validly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, subject to customary exceptions.


7 The execution, delivery and performance of the Transaction Documents will not
violate or conflict with the charter documents of the Company; applicable New
York or Delaware law; any material agreements listed on Schedule __ hereto; or
any order, judgment etc binding on the Company.


8. No Consents, approvals or filings are required under New York or applicable
Delaware law in connection with the execution, delivery and performance of any
Transaction Document.


9. Immediately after giving effect to the issuance of the Preferred Shares, the
Company is not an Investment Company.


10. It is not necessary in connection with the offer, sale and delivery of the
Preferred Shares to register the Preferred Shares under the Securities Act of
1933.
 

--------------------------------------------------------------------------------


 
11. To our knowledge, there is no litigation, proceeding or governmental
investigation pending or overtly threatened against the Company or its
Subsidiaries that relates to the transactions contemplated by the Purchase
Agreement.
 

--------------------------------------------------------------------------------

